         Case 3:13-cv-00838-MO           Document 131       Filed 02/14/20     Page 1 of 2



                           IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON



 YUANXIANG ZHANG; CANWEN
 ZHANG; and LIQIONG DENG,
                                                                          No. 3:13-cv-00838-MO
                  Plaintiffs,
         v.                                                 ORDER OF DEFAULT filDGMENT

 BING'S RESTAURANT, INC., an Oregon
 domestic business corporation; PAUL JOE;
 and SUE JOE,

                  Defendants.


MOSMAN,J.,

       Pursuant to Fed. R. Civ. P. 55(b) (2) and based upon Plaintiffs' Motion of Default

Judgment Against all Defendants, and supporting Memorandum, Exhibits and Declarations, the

records and file herein:



              1. Judgment is entered in favor ofplaintiffYUANXIANG ZHANG against all

                 defendants BING'S RESTAURANT, INC., PAUL JOE, and SUE JOE,jointly

                 and severally, in the amount of amount of $104,429.46, plus his reasonable costs

                 and attorneys' fees.

              2. Judgment is entered in favor of plaintiffLIQIONG DENG against all defendants

                 BING'S RESTAURANT, INC., PAUL JOE, and SUE JOE,jointly and severally,

                 in the amount of $104,429.46, plus her reasonable costs and attorneys' fees.

              3. Judgment is entered in favor of plaintiff CANWEN ZHANG against all

                 defendants BING'S RESTAURANT, INC., PAUL JOE, and SUE JOE,jointly



1 - ORDER OF DEFAULT JUDGMENT
     Case 3:13-cv-00838-MO          Document 131       Filed 02/14/20     Page 2 of 2




            and severally, in the amount of amount of$14,107.68 plus his reasonable costs

            and attorneys' fees.

        4. Plaintiffs are ordered to submit a motion for reasonable attorneys' fees and costs

            within 14 days of the entry of this judgment, pursuant to Fed. R. Civ. Proc. 54(d).


     This case is now closed.

     IT IS SO ORDERED

     DATED this        day of February, 2020.




2 - ORDER OF DEFAULT JUDGMENT
